DETAILED ACTION
	This is a Notice of Allowance for U.S. App. 17/000,166. Receipt of the amendments after final filed on 08/21/2022 is acknowledged.
Claims 1, 9-17, 20, 21, and 23-25 are pending.
Claims 2-8, 18, 19, and 22 are cancelled.
Claims 1, 9-17, 20, 21, and 23-25 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Metzenthin on 08/30/2022.
Enter the claim amendments filed on 08/21/2022 and amend the claims as follows: 

Amend line 25 of claim 1 to define --inwardly from [[the]] a respective joint support side wall--;

Amend claim 20 to define --A decking substructure formed using a system as claimed in claim 1, the decking substructure comprising a first group of joist supports and joists as defined in claim 1 installed directly on the undersurface, and a second group of joist supports and joists as defined in claim 1 installed on height adjusters.--;

Amend line 1 of claim 23 to define --The system according to claim 1--;

	Amend claim 24 to define --A decking substructure formed using a system as claimed in claim 9, the decking substructure comprising a first group of joist supports and joists as defined in claim 9 installed directly on the undersurface, and a second group of joist supports and joists installed on height adjusters as defined in claim 9.--.

Allowable Subject Matter
Claims 1, 9-17, 20, 21, and 23-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: though Stiehler (DE 102014115272) discloses such joists can comprise of U-shaped members with a recess formed on a bottom thereof, Stiehler, and the rest of the cited prior art, fail to disclose such a bottom wall of the joist extends inwardly from the sidewalls of the joist and the bottom wall further comprises a recess that extends up from the bottom wall in order to accommodate a head of a fastener received though the mounting aperture during use and it would be impermissible hindsight to modify the prior art of record to meet each and every feature of the claimed invention as presently defined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635